Citation Nr: 1216863	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  07-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for right foot disabilities on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to May 1994. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. 

In September 2009, the Board, in pertinent part, remanded the issue of entitlement to an extraschedular rating for right foot disabilities pursuant to 38 C.F.R. § 3.321 to the Under Secretary for Benefits or Director of Compensation and Pension Service.  The requested development has been completed and the claim is once again before the Board for appellate consideration.  


FINDING OF FACT

The applicable rating criteria for the Veteran's right foot disabilities reasonably describes the disability picture of the Veteran's disabilities; the evidence does not show marked interference with employment in excess of that contemplated by the rating schedule, frequent periods of hospitalization, or other evidence that would render impractical the application of the regular schedular standards to warrant assigning a rating higher than 30 percent for right foot disabilities on an extra-schedular basis.


CONCLUSION OF LAW

The criteria for an extra-schedular rating for right foot disabilities pursuant to 38 C.F.R. § 3.321, are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.71a (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Federal Circuit has stated that notice cannot be cobbled together out of unrelated decisional and post-decisional documents, such as rating decisions and statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  However, after a notice deficiency has occurred, there are ways of showing that the purpose of VCAA notice was not frustrated.  Two ways of showing this include: defects in notice were cured by actual knowledge on the part of the appellant and establishing that a reasonable person could be expected to understand what was still needed based on the notice provided.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the timing of notice, VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini II, 18 Vet. App. at 120 (2004).  In the present case, the Board sees the RO did not provide the Veteran with all VCAA notice prior to the March 2007 rating decisions on appeal.  But in Pelegrini II, the Court also clarified that in these situations VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id.  Rather, VA need only ensure the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claims, such that he is still provided proper due process.  In other words, he must be given an opportunity to participate effectively in the processing of his claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA cured the timing notice defect by issuing an additional VCAA letter in October 2009 prior to readjudicating the case by way of the most recent November 2011 SSOC.  Therefore, because VA cured the timing error and because the claimant did not challenge the sufficiency of the notice, the Board has not erred in finding that VA complied with its duty to notify.  In essence, the timing defect in the notice has been rectified, such that there is no prejudicial error in the timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  

Additionally, the Board previously adjudicated the schedular aspect of the claim for an increased rating for his hallux valgus and hammertoes of the right foot.  The Board's remand discussed the criteria for an extraschedular rating for this disability.  The claim was remanded so that the Director of VA's Compensation and Pension Service could consider the issue of entitlement to an extraschedular rating in accordance with 38 C.F.R. § 3.321(b)(1). 

In short, the record shows that the Veteran has actively participated in presenting arguments in support of his claim and has in fact expressed his understanding of the information and evidence necessary to substantiate this issue.  The Board concludes that any 38 U.S.C.A. § 5103(a) complaint notice error in this case did not preclude him from effectively participating in the processing of his claims.

Next, VA has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, the RO has obtained service treatment records, service personnel records, and VA and private treatment records.  The Veteran submitted private treatment records and written statements containing his assertions.  The Veteran was also provided with VA examinations in December 2006 and February 2008 concerning this disability.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

The Board recognizes that the Veteran's last VA examination is now four (4) years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right foot disability since the February 2008 VA examination.  Such has not been contended otherwise.

The Board also finds that there was compliance with the September 2009 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

In particular, the Board directed the AMC to refer the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of whether a higher evaluation is warranted on an extraschedular basis for this disability.  This was accomplished upon remand, and the Director issued an advisory opinion in September 2010.  The Board's September 2009 remand also directed the AMC to readjudicate the claim based on all of the evidence of record.  This was accomplished by an November 2011 supplemental statement of the case (SSOC).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Extra-Schedular Consideration

The disabilities ratings of the Veteran's right foot consist of a 10 percent rating for hallux valgus of the right foot under Diagnostic Code 5280; a 10 percent rating for hammer toes of the right foot under Diagnostic Code 5282, and a 10 percent rating for bilateral flatfeet under Diagnostic Code 5276.  When these ratings are combined pursuant to 38 C.F.R. § 4.25, the combined rating is 30 percent.  This is equivalent to a severe foot injury under Diagnostic Code 5284.

The Veteran underwent surgical procedures on his right foot in September 2004 and September 2005.  The record does not demonstrate hospitalizations since 2005.  

The December 2006 VA examination report indicates that the right foot disability caused significant disability.  The examiner noted that the Veteran was not employable due to his disabilities of both feet.  The Veteran reported that he took a medical retirement from the post office due to an inability to walk eight to ten miles a day.  The record shows that the Veteran has not been employed full-time since May 2005. 

A July 2006 Alaska Department of Health and Human Services health evaluation indicates that the Veteran's disabilities of both feet limited his ability to work but the Veteran could work part-time for four hours a day.  The report noted that the Veteran would have this limitation for 6 months.  A February 2007 VA podiatry treatment record indicates that the Veteran was working four hour days at the post office and was on light duty.  In March 2007, the Social Security Administration determined that the Veteran's right foot disability was severe and caused significant limitations in the Veteran's ability to perform basic work activities.  In August 2010, the Veteran reported that he was unable to secure or follow a substantially gainful occupation due to a combination of all of his service connected disabilities, which include compensable disabilities of the right wrist, left foot, and right ankle, as well as the right foot disabilities considered herein.

In certain circumstances, a claimant may be assigned a higher initial or increased evaluation on an extraschedular basis.  The question of whether such an evaluation may be assigned is a component of a claim for a higher initial or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the Board may not assign an evaluation on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321  for consideration of the matter. Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director is authorized to approve the assignment of an extraschedular evaluation if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).

The Board previously determined that the question of whether the Veteran was entitled to an increased evaluation on an extraschedular basis was raised.  It thus referred the claim to the Director of VA's Compensation and Pension Service on an extraschedular basis.  In September 2010, after reviewing the claims file, the Director determined that the Veteran's right foot disabilities were not so exceptional or unusual with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.

After carefully reviewing the relevant evidence, the Board finds that the Veteran's right foot disability picture does not warrant an extraschedular rating.  His reported symptoms are those contemplated by the applicable Diagnostic Codes.  There are no symptoms left uncompensated or unaccounted for by the assignment of the schedular ratings that total 30 percent and that are equivalent to the schedular rating appropriate to a severe foot disability.  The Veteran has not submitted evidence indicating that his right foot disabilities constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).  That these right foot disabilities might limit one's ability to work in a position requiring prolonged standing or walking is a predictable consequence of such disability and is therefore anticipated by the rating schedule.  See VAOPGCPREC 6-96.  Hence, the available schedular evaluations for the right foot disabilities are adequate. 

The Board notes that there is no evidence in the claims file of frequent periods of hospitalization for the right foot disabilities for the rating period on appeal. Additionally, there is nothing to show that these problems have created marked interference with employment in excess of what is contemplated in a schedular rating equivalent to a severe foot disability so as to render impractical the schedular rating criteria.  The medical evidence addressing employability has focused on the effects of the combination of left and right foot disabilities, and there is no indication that the Veteran was fired or had no choice but to retire due to right foot disabilities alone.  In other words, although the Veteran may have retired from his full-time position because of his right foot disabilities, the Board cannot find that the Veteran's right foot disabilities, considered apart from the other disabilities noted above, cause marked interference with employment simply because he chose not to work because of them. 

The Board does not doubt that limitation caused by the service-connected right foot disabilities has an adverse impact on employability; however, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. Section 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." See also Moyer v. Derwinski, 2 Vet. App. 289 (1992); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Consequently, the Board finds that the assigned schedular evaluations for the service-connected right foot disabilities are adequate, and an extraschedular evaluation for these disabilities is not warranted. 


ORDER

Entitlement to a disability rating in excess of 30 percent for right foot disabilities on an extra-schedular basis under 38 C.F.R. § 3.321(b) (1) is denied.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


